COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THOMAS LEONARD,                                §               No. 08-15-00163-CR

                       Appellant,               §                  Appeal from the

 v.                                             §                120th District Court

 THE STATE OF TEXAS.                            §             of El Paso County, Texas

                       State.                   §                (TC# 20110D02415)

                                              §
                                            ORDER

        Pending before the Court is Appellant’s motion to abate appeal. Appellant first argues
that the trial court has not entered a written order denying his request for reduce the appeal bond.
The reporter’s record of a hearing held on April 17, 2015 reflects that the trial court denied
Appellant’s request to reduce the appeal bond. The trial court’s ruling is appealable even in the
absence of a written order. Second, Appellant complains that this appeal is subject to dismissal
because the trial court did not enter a written certification of Appellant’s right to appeal. The
trial court entered a written certification in cause number 20110D02415 and that certification has
been made part of the record in the related appeal, cause number 08-14-00139-CR. We conclude
that the certification is effective for both appeals. The District Clerk of El Paso County is
ordered to file a supplemental clerk’s record in cause number 08-15-00163-CR containing the
trial court’s certification of Appellant’s right to appeal. The supplemental clerk’s record is due
to be filed no later than September 28, 2015. Third, Appellant asserts that he was not advised of
his right to appeal the court’s ruling on the appeal bond. Appellant timely filed a notice of
appeal from the court’s ruling on the appeal bond. Fourth, Appellant argues that the trial court
did not conduct an evidentiary hearing on his motion to reduce the appeal bond. The trial court
conducted a hearing on Appellant’s motion. Whether the trial court committed an error during
the hearing or in its ultimate ruling on the appeal bond are issues which Appellant may raise in
his brief. Appellant’s motion to abate the appeal is DENIED.


       IT IS SO ORDERED this 18th day of September, 2015.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.